946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald J. HATCH, Appellant,v.Douglas STEMPSON, Administrator, Individually and inofficial capacity as Administrator, OccoquanFacility I & II, et al.And consolidated cases.
No. 90-7030.
United States Court of Appeals, District of Columbia Circuit.
June 12, 1991.

Before WALD, HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's petition for rehearing of this court's order issued January 31, 1991, appellee's motion for summary affirmance and the responses thereto, it is


2
ORDERED that the petition for reconsideration be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance as to appellant's claims of lack of access to the courts, withholding of meals, failure to guard property, and refusal to provide specific medication, be granted for the reasons set forth in the attached memorandum.   It is


4
FURTHER ORDERED that the motion for summary affirmance as to the dismissal of Hatch's constitutional claims regarding his dental needs be denied.   It is


5
FURTHER ORDERED, on the court's own motion, that that portion of the district court's order dismissing claims as to appellant's dental needs be vacated and the case remanded for further proceedings on this claim.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.